                 IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,        )    Cr. No. 17-00550 SOM
                                 )
           Plaintiff,            )    ORDER REJECTING ARGUMENT THAT
                                 )    THE WARTIME SUSPENSION OF
     vs.                         )    LIMITATIONS ACT TOLLS THE
                                 )    STATUTES OF LIMITATIONS WITH
                                 )    RESPECT TO THE CRIMES ALLEGED
DUANE NISHIIE, aka “Suh Jae      )    IN THE INDICTMENT
Hon”; and SEUNG-JU LEE,          )
                                 )
           Defendants.           )
                                 )

   ORDER REJECTING THE ARGUMENT THAT THE WARTIME SUSPENSION OF
     LIMITATIONS ACT TOLLS THE STATUTES OF LIMITATIONS WITH
         RESPECT TO THE CRIMES ALLEGED IN THE INDICTMENT

            This court must determine whether a modifying clause in

a statute applies to all three categories of crimes listed in the

statute, or to just the category closest to the modifying clause.

If the modifier applies to all three categories, then at least

some of the charges against Defendant Duane Nishiie may be time-

barred.    If, on the other hand, the modifier applies only to the

closest category, the limitations periods applicable to the

charges in this case are tolled, and all of the charges against

Nishiie are timely.     Having parsed the language of the statute

and having considered its legislative history, this court, guided

by the “rule of lenity,” concludes that the modifier applies to

all three categories.    The court orders supplemental submissions

addressing the impact of this determination.
I.        THE WARTIME SUSPENSION OF LIMITATIONS ACT.

          The statute at the crux of the limitations discussion

is the Wartime Suspension of Limitations Act (“WSLA”), which

reads:

               When the United States is at war or
          Congress has enacted a specific authorization
          for the use of the Armed Forces, as described
          in section 5(b) of the War Powers Resolution
          (50 U.S.C. 1544(b)), the running of any
          statute of limitations applicable to any
          offense (1) involving fraud or attempted
          fraud against the United States or any agency
          thereof in any manner, whether by conspiracy
          or not, or (2) committed in connection with
          the acquisition, care, handling, custody,
          control or disposition of any real or
          personal property of the United States, or
          (3) committed in connection with the
          negotiation, procurement, award, performance,
          payment for, interim financing, cancelation,
          or other termination or settlement, or any
          contract, subcontract, or purchase order
          which is connected with or related to the
          prosecution of the war or directly connected
          with or related to the authorized use of the
          Armed Forces, or with any disposition of
          termination inventory by any war contractor
          or Government agency, shall be suspended
          until 5 years after the termination of
          hostilities as proclaimed by a Presidential
          proclamation, with notice to Congress, or by
          a concurrent resolution of Congress.

               Definitions of terms in section 103 of
          title 41 shall apply to similar terms used in
          this section. For purposes of applying such
          definitions in this section, the term “war”
          includes a specific authorization for the use
          of the Armed Forces, as described in section
          5(b) of the War Powers Resolution (50 U.S.C.
          1544(b)).




                                2
          This court’s focus is on what words are modified by the

“which” clause that this court has emphasized in boldface.     Do

they modify (1), (2), and (3), or only (3)?

          Initially enacted in the wake of World War II, the WSLA

has been construed by the Supreme Court and lower courts.     It has

also been amended.    In making the present ruling, this court

acknowledges that competing canons of construction are in play,

and that there are matters of punctuation and syntax that may

pull in different directions.     This court attempts to address

those matters.    But this court recognizes that focusing only on

the text of the statute does not lead to a definitive reading of

the statute.    For that reason, this court’s analysis includes a

detailed examination of congressional purpose, not just with

respect to the original statute but also with respect to the 2008

amendment.

          Nishiie has moved to dismiss the charges against him.

He argues that the charges are all time-barred.     The Government’s

response is that any charge brought more than five years after

the alleged commission of any crime charged in the Indictment is

timely because, under the WSLA, the five-year statute has been

suspended.

II.          CHARGES AGAINST NISHIIE.

          Defendant Duane Nishiie allegedly worked as a United

States contracting officer in Seoul, Korea, for the section of


                                   3
the United States Army Corps of Engineers known as the Far East

District.     The United States proposed to relocate and consolidate

some of its military installations in South Korea.     Nishiie

allegedly saw this as a chance to enrich himself.     Among other

things, in return for money, he allegedly provided advantages to

a large multinational company that was bidding on a government

project.

             Nishiie has been charged in an eight-count indictment

filed on September 21, 2017.     Some of the charges are also

asserted against Co-Defendant Seung-Ju Lee.

             Count One asserts that, in violation of 18 U.S.C.

§ 371,1 Defendants conspired 1) to receive something of value in

return for being influenced in the performance of an official act




     1
         Section 371 states:

                  If two or more persons conspire either
             to commit any offense against the United
             States, or to defraud the United States, or
             any agency thereof in any manner or for any
             purpose, and one or more of such persons do
             any act to effect the object of the
             conspiracy, each shall be fined under this
             title or imprisoned not more than five years,
             or both.

                  If, however, the offense, the commission
             of which is the object of the conspiracy, is
             a misdemeanor only, the punishment for such
             conspiracy shall not exceed the maximum
             punishment provided for such misdemeanor.

                                   4
in violation of 18 U.S.C. § 201(b)(2)2 and 2) to defraud and

deprive the public of honest services through bribery in

violation of 18 U.S.C. § 1343.3      Specifically, the Indictment


     2
         Section 201(b)(2) states:

                  Whoever . . . (2) being a public
             official or person selected to be a public
             official, directly or indirectly, corruptly
             demands, seeks, receives, accepts, or agrees
             to receive or accept anything of value
             personally or for any other person or entity,
             in return for:

             (A) being influenced in the performance of
             any official act;

             (B) being influenced to commit or aid in
             committing, or to collude in, or allow, any
             fraud, or make opportunity for the commission
             of any fraud, on the United States; or

             (C) being induced to do or omit to do any act
             in violation of the official duty of such
             official or person.
     3
         Section 1343 states:

                  Whoever, having devised or intending to
             devise any scheme or artifice to defraud, or
             for obtaining money or property by means of
             false or fraudulent pretenses,
             representations, or promises, transmits or
             causes to be transmitted by means of wire,
             radio, or television communication in
             interstate or foreign commerce, any writings,
             signs, signals, pictures, or sounds for the
             purpose of executing such scheme or artifice,
             shall be fined under this title or imprisoned
             not more than 20 years, or both. If the
             violation occurs in relation to, or involving
             any benefit authorized, transported,
             transmitted, transferred, disbursed, or paid
             in connection with, a presidentially declared
             major disaster or emergency (as those terms

                                     5
alleges that, from 2008 through 2015, Defendants accepted bribes

to influence the awarding of multi-million-dollar military

contracts in Korea.    A five-year limitations period applies to

violations of § 371.    See United States v. Walker, 653 F.2d 1343,

1344 (9th Cir. 1981) (applying five-year limitations period found

in § 3282 to § 371 charge); United States v. Davis, 533 F.2d 921,

926 (5th Cir. 1976) (“In a conspiracy prosecution brought under

§ 371 the government in order to avoid the bar of the limitations

period of § 3282 must show the existence of the conspiracy within

the five years prior to the return of the indictment, and must

allege and prove the commission of at least one overt act by one

of the conspirators within that period in furtherance of the

conspiratorial agreement.”); 18 U.S.C. § 3282(a) (“Except as

otherwise expressly provided by law, no person shall be

prosecuted, tried, or punished for any offense, not capital,

unless the indictment is found or the information is instituted

within five years next after such offense shall have been

committed.”).

          Count Two asserts a substantive violation of 18 U.S.C.

§ 201(b)(2), alleging that, from 2008 through 2012, Defendants



          are defined in section 102 of the Robert T.
          Stafford Disaster Relief and Emergency
          Assistance Act (42 U.S.C. 5122)), or affects
          a financial institution, such person shall be
          fined not more than $1,000,000 or imprisoned
          not more than 30 years, or both.

                                  6
received bribes in return for which Nishiie, a public official,

was influenced in the performance of his official acts with

respect to awarding military contracts in Korea.       The applicable

limitations period for a § 201(b)(2) violation is five years.

See 18 U.S.C. § 3282(a).

          Counts Three through Five allege that, in violation of

18 U.S.C. § 1343, Defendants used wire communications in

interstate and foreign commerce from 2008 through 2015 to further

a scheme or artifice to defraud the United States by receiving

bribes and kickbacks with respect to the awarding of military

contracts.   Generally, the applicable limitations period for a

§ 1343 violation is five years.       See United States v. Aubin, 87

F.3d 141, 147 (5th Cir. 1996) (stating that the five-year

limitations period of 18 U.S.C. § 3282 is generally applicable to

wire fraud violations, but that the ten-year limitations period

of 18 U.S.C. § 3293 applies when a § 1343 offense affects a

financial institution); 18 U.S.C. § 3282(a).

          Count Six alleges that, from 2008 through 2013,

Defendants conspired to launder money constituting the proceeds

from unlawful activity, violating 18 U.S.C. § 1956(h).       “The

statute of limitations for actions brought under § 1956(h) is

five years.”    United States v. LaSpina, 299 F.3d 165, 173 (2d

Cir. 2002) (2000) (citing 18 U.S.C. § 3282).




                                  7
             Counts Seven, Eight, and Nine allege that, in violation

of 18 U.S.C. § 1001, Nishiie made materially false, fictitious,

and fraudulent statements in 2010, 2011, and 2012, by failing to

disclose all reportable assets, sources of income, and outside

position on confidential financial disclosure reports.     A

five-year limitations period applies to violations of § 1001.

See United States v. Smith, 740 F.2d 734, 736 (9th Cir. 1984)

(applying five-year limitations period to § 1001).

          The Indictment also seeks forfeiture of all property

involved in Counts One through Six.

III.         ANALYSIS.

          The court spends considerable time discussing the

language of the WSLA, concluding that more than one reading is

reasonable.    It is in light of that ambiguity that the court

examines the legislative history of the WSLA, focusing on what

Congress intended to accomplish by passing the WSLA and its 2008

amendment.

          A.      The Text of the WSLA Can Be Reasonably Read in
                  More Than One Way.

          When the plain language of a statute is reasonably

clear, courts enforce that plain language unless it leads to

unreasonable or impracticable results.     Caminetti v. United

States, 242 U.S. 470, 485 (1917) (“Where the language is plain

and admits of no more than one meaning, the duty of


                                   8
interpretation does not arise, and the rules which are to aid

doubtful meanings need no discussion.”); Animal Legal Def. Fund

v. United States Dep't of Agric., 933 F.3d 1088 (9th Cir. 2019)

(“If the language has a plain meaning or is unambiguous, the

statutory interpretation inquiry ends there.” (quotation marks

and citation omitted)); Miranda v. Anchondo, 684 F.3d 844, 849

(9th Cir. 2012) (stating that “statutory interpretation begins

with the statutory text.   If the statutory language is

unambiguous and the statutory scheme is coherent and consistent,

judicial inquiry must cease.” (alterations, quotation marks, and

citation omitted)); United States v. Gallegos, 613 F.3d 1211,

1214 (9th Cir. 2010) (“If the plain language of a statute renders

its meaning reasonably clear,   we will not investigate further

unless its application leads to unreasonable or impracticable

results.” (alterations, quotation marks, and citations omitted)).

          When statutory language is ambiguous, courts frequently

look to canons of construction, legislative history, the

statute’s overall purpose, the historical context, and the

specific sequence of events leading to the passage of the statute

to discern Congress’s intent.   See Edwards v. Aguillard, 482 U.S.

578, 595 (1987); Moran v. Screening Pros, LLC, 923 F.3d 1208,

1215 (9th Cir. 2019); Gallegos, 613 F.3d at 1214; see also BNSF

Ry. Co. v. Cal. Dep’t of Tax & Fee Admin., 904 F.3d 755, 764 (9th

Cir. 2018) (“Where the plain language of a provision is open to

                                 9
more than one interpretation, we may look to legislative history

to clarify its meaning”); United States v. Nader, 542 F.3d 713,

717 (9th Cir. 2008) (“If the terms are ambiguous, we may look to

other sources to determine congressional intent, such as the

canons of construction or the statute’s legislative history.”).

          “A statute is ambiguous if it is susceptible to more

than one reasonable interpretation.”    Ariz. v. Tohono O'odham

Nation, 818 F.3d 549, 556 (9th Cir. 2016) (quotation marks and

citation omitted).   The language and syntax of the WSLA establish

that the WSLA is susceptible to more than one reasonable

interpretation.

          The first paragraph of the WSLA is the only paragraph

in issue in the present order.    That first paragraph consists of

one very long sentence.    This sentence can be stripped down into

what every sentence requires: a subject and a verb.   Then the

words modifying the subject and the verb can be identified.     The

dispute between the parties lies in which word (“offense” vs.

“contract”) one of those modifiers, the “which” clause, attaches

to.

          The subject of the long sentence is, in its simplest

form, a single word.   But that word--“running”--is encrusted in

modifiers.   Some of the modifiers (e.g., the word “the”) are

easily pulled away and are of no consequence to this analysis.

Others are more complex.


                                 10
            The first substantive modifier of the subject of the

sentence is the prepositional phrase immediately following

“running”--“of any statute of limitations applicable to any

offense.”    This prepositional phrase actually includes an

ellipsis: the words “that is” have been left out but are implied.

If all the implied words were expressly stated, the “of”

prepositional phrase would read:      “of any statute of limitations

that is applicable to any offense.”     The entire “of”

prepositional phrase functions as an adjective; it modifies a

noun (“running”), telling us what kind of “running” is being

addressed.    Although using more words, this prepositional phrase

functions grammatically in exactly the same way as the

prepositional phrase in “the taste of a lemon.”

            Then the statute moves to modifying the modifiers.

That is, we are presented with a kind of third-generation

modifier; the “of” prepositional phrase--itself modifying

“running”--includes a clause (the elliptical “that is applicable

to any offense”) containing another noun (“offense”--the object

of the preposition “to”), and the statute proceeds to modify the

word “offense” by telling us what kind of offense is covered.      In

fact, in participial phrases, the statute identifies three kinds

of offenses: (1) those involving fraud, (2) those relating to

real or personal property, (3) those relating to a contract.




                                 11
            Some of the charges against Nishiie could easily fit

into category (3), but the Government argues that they should be

viewed as fitting under category (1).    The reason for the

Government’s preference is that the long statutory sentence

includes yet another modifier, this time in the form of what I

have been calling the “which” clause.    “Which” is a relative

pronoun that introduces a clause that clearly functions as an

adjective; the big question is what noun the “which” clause

modifies.

            The Government posits that the “which” clause modifies

only the contracts referred to in the third enumerated kind of

offense covered by the WSLA.    Although, as modified above, the

charges against Nishiie actually fit into category (3), in urging

the court to deem them as falling instead within category (1),

governing fraud, the Government seeks to avoid the impact of the

“which” clause.    The clause clearly requires a nexus between an

offense and a war or an authorization for the use of the Armed

Services.    The court is concerned that the Government has not

sufficiently analyzed whether the WSLA can be reasonably read as

attaching the nexus requirement in the “which” clause to all

three enumerated offense types.

            A schematic of the subject of the long sentence might

be helpful.    But before presenting such a diagram, this court

completes its parsing of the long sentence.    The verb in the


                                  12
sentence is compound: “shall be suspended.”    That verb, like the

subject of the sentence, has several modifiers.    It is modified

by the “when” clause at the very beginning of the long sentence

(“When the United States is at war or Congress has enacted a

specific authorization for the use of the Armed Forces, as

described in section 5(b) of the War Powers Resolution (50 U.S.C.

1544(b))”).   This “when” clause, like all clauses, has a subject

and a verb.   In fact, it has two subjects, each with its own

verb:   “the United States is at war,” and “Congress has enacted a

specific authorization.”    Even though the “when” clause is

separated from “shall be suspended” by the subject of the

sentence and its encrusting modifiers, the “when” clause

functions as an adverbial modifier.

           The verb has a second adverbial modifier, this one

beginning with the word “until” (“until 5 years after the

termination of hostilities as proclaimed by a Presidential

proclamation, with notice to Congress, or by a concurrent

resolution of Congress”).    Both the “when” clause and the “until”

clause define the time when the running of the statutes of

limitations is suspended.

           Despite its modifiers, the verb does not appear to

present any dilemma in this case.     This court therefore restricts

its promised diagram to the subject of the long sentence.      Each

of the enumerated types of offenses, like the “which” clause,

includes a string of verbs and a string of objects of the verbs.

                                 13
The court, solely to simplify the diagram, restricts itself to

including in its diagram only the first verb and first object in

diagraming the enumerated types of offenses, and to the reference

to “war” in the “which” clause.    The subject of the long

sentence, as described above, can be illustrated in the following

Diagram A:4

                            Diagram A




     4
      I join the class of judges who, when they include sentence
diagrams in their rulings, feel free to adopt a variety of
formats. See James Durling, “Comment: Diagramming
Interpretation, 35 Yale Journal on Regulation 325 (2018).

                                  14
            The Government’s reading of the subject of the long

sentence treats the “which” clause as modifying the word

“contract” in the third enumerated type of offense, as shown in

Diagram B.

                              Diagram B




            It appears to the court that, from a purely syntactic

point of view, it is not possible to say with absolute certainty

that either Diagram A or Diagram B is the sole correct reading of

the WSLA.

            Diagram A is consistent with what Bryan Garner and

Antonin Scalia call the “series-qualifier canon.”    As noted


                                 15
earlier, canons of construction may help to construe an otherwise

ambiguous provision.   The “series-qualifier canon” provides:

“When there is a straightforward, parallel construction that

involves all nouns or verbs in a series, a prepositive or

postpositive modifier normally applies to the entire series.”

Antonin Scalia & Bryan Garner, Reading Law: The Interpretation of

Legal Texts 147 (Thomson/West 2012).   While the “which” clause

comes after an enumeration of offense types that is more

complicated than a list of unmodified nouns or verbs, that

enumeration is easily analogized to simple nouns.   Applying the

principle in the “series-quantifier canon” results in treating

the “which” clause as applicable to all three enumerated offense

types.

          Diagram B, by contrast, relies on what Scalia and

Garner call the “last antecedent canon,” which provides, “A

pronoun, relative pronoun, or demonstrative adjective generally

refers to the nearest reasonable antecedent.”   Id. at 144.

Alternatively, Diagram B rests on a variation of the “last

antecedent canon,” the “nearest-reasonable-referent-canon,” which

provides, “When the syntax involves something other than a

parallel series of nouns or verbs, a prepositive or postpositive

modifier normally applies only to the nearest reasonable

antecedent.”   Id. at 149.




                                16
          The canons of construction identified above are in

conflict here.   This court is not the first to see that the

canons can conflict.   One analyst of the canons calls them

“overlapping” and notes:

          And the issue is a serious one, because the
          conclusion reached by applying the Series-
          Qualifier Canon is precisely the opposite of
          the conclusion reached by applying the Last-
          Antecedent Canon: under the Series-Qualifier
          Canon, the modifier applies to every item in
          the series, while under the Last Antecedent
          Canon it applies only to the item immediately
          preceding the modifier.

Neil Goldfarb, “Three Syntactic Canons,” LAWnLinguistics, July

13, 2012, https://lawnlinguistics.com/2012/07/13/three-syntactic-

canons (last visited September 25, 2019).

          In a number of cases, courts have tackled the dilemma

of the overlap between the “last antecedent canon” and the

“series-qualifier canon.”   In Barnhart v. Thomas, 540 U.S. 20

(2003), the Supreme Court examined a statute addressing Social

Security disability benefits.   The statute referred to an

impairment “of such severity that he is not only unable to do his

previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful

work which exists in the national economy.”   The individual

seeking benefits argued that her previous work had been as an

elevator operator, but that such work no longer existed in the

national economy.   The Social Security Administration denied


                                17
benefits, arguing that “which exists in the national economy”

applied only to “any other kind of substantial gainful work,” not

to “previous work.”    The Supreme Court accepted the Social

Security Administration’s reading, citing “the grammatical ‘rule

of the last antecedent.’”    Id. at 26.

          However, in doing that, the Court in no way suggested

that the “last antecedent canon” always trumped the “series-

qualifier canon.”    In the first place, the Court was applying

Chevron deference to the agency’s interpretation, a factor

inapplicable in the present case.        In the second place, although

noting that application of the “last antecedent canon” is

“sensible as a matter of grammar,” the Court expressly noted that

“this rule is not an absolute and can assuredly be overcome by

other indicia of meaning.”    Id.    See also United States v. Hayes,

555 U.S. 415, 425 (2009) (quoting Barnhart, 540 U.S. at 26).

          In a more recent case, Lockhart v. United States, 136

S. Ct. 958 (2016), the Supreme Court once again applied the “last

antecedent canon.”    This time the Court was parsing a criminal

statute that included the words “under the laws of any State

relating to aggravated sexual abuse, sexual abuse, or abusive

sexual conduct involving a minor or ward.”       The Court had to

determine whether “involving a minor or ward” applied to all

three actions, or only to “abusive sexual conduct.”       Justice

Sotomayor, writing for the majority, concluded that the words


                                    18
applied to the nearest act.   Justice Kagan, joined by Justice

Breyer, wrote a vigorous dissent, citing prior precedents that

counseled application of the “series-qualifier canon”:

              Indeed, this Court has made clear that
          the last-antecedent rule does not generally
          apply to the grammatical construction present
          here: when “[t]he modifying clause appear[s]
          . . . at the end of a single, integrated
          list. Jama, 543 U.S. at 344, n.4, 125 S. Ct.
          694. Then, the exact opposite is usually
          true . . . .

Id. at 970.   See also id. at 969 (citing Nobelman v. American

Savings Bank, 508 U.S. 324, 330-31 (1993), for the proposition

that the “last antecedent canon” should not be applied when a

contrary interpretation is more reasonable); O’Kane v. Apfel, 224

F.3d 686, 690 (7th Cir. 2000) (“While O’Kane correctly applies

the last antecedent rule, the result is nonsensical.”); NW.

Forest Res. Council v. Glickman, 82 F.3d 825, 833 (9th Cir.

1996)(noting that the “last antecedent canon” had to “yield to

the most logical meaning of a statute that emerges from its plain

language and legislative history”).

          Similarly, in Paroline v. United States, 134 S. Ct.

1710 (2014), the Court stated that when a modifying clause is

equally applicable to the first and other words as to the last,

“the natural construction of the language demands that the clause

be read as applicable to all.”   Id. at 970 (quoting Porto Rico

Railway, Light & Power Co. v. Mor, 253 U.S. 345, 348 (1920)).


                                 19
See generally Joseph Kimble, “How Lockhart Should Have Been

Decided (Canons Are Not the Key),” 101 Judicature 40 (2017).

          This court concedes that the argument for applying the

“series-qualifier canon” would be strengthened if the “which”

clause were immediately preceded by a comma separating the third

enumerated offense category from the “which” clause.   That slight

separation might signal that the “which” clause was not

restricted to modifying only the contract-related offenses

identified in the third enumerated category.   However, the

absence of a comma should not be overemphasized.

          The Supreme Court has noted, “[T]he Court has not

hesitated in the past to change or ignore the punctuation in

legislation in order to effectuate congressional intent.”     United

States v. Ron Pair Enters., Inc., 489 U.S. 235, 250 (1989);

Costanzo v. Tillinghast, 287 U.S. 341, 344 (1932) (“It has often

been said that punctuation is not decisive of the construction of

a statute.   Upon like principle we should not apply the rules of

syntax to defeat the evident legislative intent.” (citations

omitted)); Alvarez v. Longboy, 697 F.2d 1333, 1339 (9th Cir.

1983) (“the statutory punctuation is not so reliable as to bar

further inquiry into the legislative intent”).   In O’Kane v.

Apfel, the Seventh Circuit read a provision as if it had a comma,

noting that that approach was “simpler–-we need only read a comma




                                20
into the statute, instead of guessing which verb Congress

intended.”   224 F.3d at 690.

          This court notes three other issues relating to the

“which” clause.   First, the WSLA includes a prepositional phrase

(“with any disposition of termination inventory by any war

contractor of Government agency”) that introduces its own

ambiguity.   The statute refers to the running of any statute of

limitations (1) involving fraud, (2) committed in connection with

real or personal property, or (3) “committed in connection with

the negotiation . . . of any contract . . . which is connected

with or related to the prosecution of the war or directly

connected with or related to the authorized use of the Armed

forces, or with the disposition of termination inventory by any

war contractor or Government agency . . . .”   Does the boldfaced

“with” prepositional phrase concerning termination inventory

introduce an option within category (3), on the same level as a

matter connected with the negotiation of any contract?

Alternatively, does the boldfaced termination inventory phrase

introduce an option on the same level as a matter with or related

to the prosecution of the war or directly connected with or

related to the authorized use of the Armed Forces?

          “Termination inventory” is defined as “any materials

(including a proper part of any common materials), properly

allocable to the terminated portion of a war contract, except any

                                21
machinery or equipment subject to a separate contract

specifically governing the use or disposition thereof.”    41

U.S.C. § 103(l).   Because the reference to “termination

inventory” is a reference to materials that relate to a contract,

the reference to “termination inventory” in the “with”

prepositional phrase might suggest that the phrase is part of

category (3).   This reading appears to be bolstered by the

reference to a “war contractor” in the “with” prepositional

phrase.   If the “with” prepositional phrase belongs to (3), then,

coming as it does after the “which” clause, that would be an

indication that the “which” clause applies only to category (3).

          A reader might deem it natural to construe the “with”

prepositional phrase as part of the listing of contracts covered

by (3).   See Diagram C.

                             Diagram C




                                22
          However, this court cannot say that any other

construction is necessarily unreasonable.    The “with”

prepositional phrase can also be reasonably read as part of the

“which” clause, which in turn may be reasonably read as

applicable to (1), (2), and (3).     See Diagram D.

                             Diagram D




That is because the references to “termination inventory” and a

“war contractor” are not necessarily limited to category (3).    It

is easy to imagine fraud relating to “termination inventory” as

addressed in (1).   It is similarly easy to imagine that

“termination inventory” or a “war contractor” could be dealing

with property of the United States, a matter covered by (2).

          This court recognizes that Diagram D achieves a

parallel construction by ignoring the words “or directly related

to,” which are included in the statutory language referring to

war and to the authorized use of the Armed Forces, but not in the

statutory reference to termination inventory.    No such ignoring

of words is necessary to achieve parallelism in Diagram C.


                                23
Still, in terms of meaning, it is as easy to fit “termination

inventory” under category (1) or (2) as it is to accept the

Government’s position that the charges against Nishiie, which fit

naturally under (3), should be viewed as falling within (1).

This court concludes that the “with” prepositional phrase does

not solve the dilemma of the ambiguity seen in the overlap

between the “last antecedent canon” and the “series-qualifier

canon.”

          The second issue relating to the “which” clause that

this court points out here is that if the “which” clause applies

to (1), (2), and (3), then (3) is the only clause without a

modifier tying it to the United States.    Category (1) refers to

fraud against the United States.     Category (2) refers to real or

personal property of the United States.    If the “which” clause is

not part of (and restricted to) category (3), then nothing in

category (3) follows the pattern set in (1) and (2) of tying the

category directly to the United States.    But having recognized

this feature, this court concludes that it too fails to resolve

the statutory ambiguity.   The absence of a reference in category

(3) to the United States is entirely cured by the “which” clause

even if it applies to all three categories.    In that event, the

“which” clause supplies the nexus between any contract covered by

(3) and the United States.   It would then be surplusage to

include in (3) some reference to the United States.


                                24
          The third issue this court notes relating to the

“which” clause is that, if it is restricted in application to

category (3), then the word “which” should really be “that,” as

“that” is the relative pronoun that should be used to introduce a

restrictive clause.    R.W. Birchfield, The New Fowler’s Modern

English Usage 773-75 (Rev’d 3d ed. 2000) (discussing the use of

“that” and “which”).   A “that” clause would indicate that only

contracts relating to the war or the authorization for the use of

the Armed Forces are in issue.   Thus, one says, “I am giving you

the book that is my all-time favorite,” with the “that” clause

restricting which book to only the all-time favorite.     By

contrast, a “which” clause usually introduces a nonrestrictive

modifier that simply describes, as in “If you want to buy the

book, which is my all-time favorite, you should go to Barnes &

Noble, where it is on sale now.”      Of course, as with the absence

of a comma, this court is cognizant that some grammatical lapses

need to be taken in stride and not overemphasized.

          The above parsing of the long sentence in the first

paragraph of the WSLA establishes that, just as a matter of

textual analysis, the “which” clause cannot be definitively said

to apply to all three enumerated offense categories, any more

than it can be definitively said to apply to only category (3).




                                 25
          B.   Controlling Precedents Do Not Require the
               Application of the “Last Antecedent Canon.”

          Only a handful of court cases have examined the WSLA.

Unlike the Government, this court does not read any controlling

precedent as prohibiting the application of the “series-qualifier

canon,” which would attach the “which” clause to (1), (2), and

(3).

          The Supreme Court issued two decisions discussing the

WSLA on the same day in 1953.   Neither case discussed whether the

“which” clause applied to (1), (2), and (3), or only to (3).

          Bridges v. United States, 346 U.S. 209 (1953), held

that the kind of fraud for which the WSLA suspended the statute

of limitations was only fraud “of a pecuniary nature or at least

of a nature concerning property.”    Id. at 215.   The fraud in

issue concerned a false statement made under oath in a

naturalization proceeding.   Because that kind of fraud was not

“of a pecuniary nature,” the Court held that the running of the

limitations period was not suspended.    Bridges does not speak to

the ambiguity addressed in this order.

          Bridges nevertheless is helpful to an understanding of

congressional intent, addressed later in this order.    The Court

noted that the legislative history of the WSLA indicated “a

purpose to suspend the general statute of limitations only as to

war frauds of a pecuniary nature or of a nature concerning


                                26
property.    It nowhere suggests a purpose to swallow up the

[applicable] limitation to the extent necessary to reach the

offenses before us.”    Bridges, 346 U.S. at 216 (emphasis added).

The reference to “war frauds” is itself ambiguous, as it could be

a reference to frauds occurring during a time of war, or to

frauds relating to war.    The latter reading finds some support

from the Court, which noted that the committee reports supporting

the act showed that “Congress aimed the proviso at the pecuniary

frauds growing out of war contracts.    Congress was concerned with

the exceptional opportunities to defraud the United States that

were inherent in its gigantic and hastily organized procurement

program.    It sought to help safeguard the treasury from such

frauds by increasing the time allowed for their discovery and

prosecution.”    Id. at 218.

            On the same day it decided Bridges, the Court decided

United States v. Grainger, 346 U.S. 235 (1953).     Grainger

involved the presenting of false invoices to the Commodity Credit

Corporation for purchases of wool at prices that were not the

actual prices paid.    The Commodity Credit Corporation was a

federal agency involved with “making loans or purchases in

connection with the expansion of the production of many

commodities.”    Id. at 238 n.5.   Charges were brought in 1952

under the False Claims Act for offenses committed in 1945 and




                                   27
1946.   Those charges would ordinarily have been subject to a

three-year statute of limitations.

            At the time Grainger was decided, the WSLA applied only

when the United States was at war (the reference to the

alternative of the enactment by Congress of a specific

authorization for the use of the Armed Forces was not added until

later).    The WSLA provided that the running of the statute of

limitations was suspended until three years “after the

termination of hostilities as proclaimed by a Presidential

proclamation, with notice to Congress, or by a concurrent

resolution by Congress.”    The President proclaimed the

hostilities of World War II terminated as of December 31, 1946,

so, if the WSLA applied, the Government had three years from that

proclamation within which to bring charges.

            Grainger held that the WSLA suspended the applicable

limitations statute as to “violations of the false claims clause

of the False Claims Act,” and also held that the charges brought

in 1952 were timely.    Id. at 237.   The Government reads Grainger

as addressing offenses falling within category (1), and as not

applying the “which” clause (with its requirement of a nexus with

a war) to category (1).    While this is a possible reading of

Grainger, this court is not certain that that is a correct

reading.




                                 28
            Like the Bridges decision, Grainger did not mention the

“which” clause at all.    It is therefore unclear whether the Court

even considered the issue of a nexus with war.     Like Bridges,

Grainger focused on which frauds fell within category (1).       In

ruling that category (1) covered violations of the false claims

clause of the False Claims Act, the Supreme Court had no reason

to address whether there was any relationship to war.     While the

Government assumes the Court’s ruling flowed from a rejection of

the war nexus requirement for a category (1) offense, it is just

as plausible that the Court assumed that purchases in 1945 and

1946 had a nexus with World War II.     After all, the court had

just noted in Bridges that “Congress was concerned with the

exceptional opportunities to defraud the United States that were

inherent in its gigantic and hastily organized procurement

program.”    346 U.S. at 218.   Of course, fighting abroad had

ceased, but the Court’s decision is remarkably short on detail.

Indeed, the Court itself noted that it had little information

about the offenses, saying, “[T]he offenses charged here are not

spelled out in detail.”    346 U.S. at 1072.   It may have been that

the wool purchases did indeed relate to war in some respect.

They could, for example, have been purchases of “termination

inventory” from the war, or of wool that had been purchased for

or from a war ally.    It is impossible to tell.




                                  29
          The offenses in Grainger appear to have arisen shortly

after American troops who had been fighting World War II abroad

returned home.   “[U]nderstanding the historical context in which

a statute was passed can help to elucidate the statute’s purpose

and the meaning of statutory terms and phrases.”   Cty. of Amador

v. U.S. Dep't of Interior, 872 F.3d 1012, 1022 (9th Cir. 2017)).

World War II engulfed the consciousness of the entire country.

Few families were untouched by that conflict.   Around the world,

more than 16 million servicemen fought during World War II; more

than 400,000 were killed.   See U.S. Dep’t of Veterans Affairs,

America’s Wars, https://www.va.gov/opa/publications/

factsheets/fs americas wars.pdf (last visited September 25, 2019)

(indicating that 16,112,566 worldwide servicemembers participated

in World War II, of which 291,557 were killed in battle and

113,842 were killed in “non-theater” deaths); Nese F. DeBruyne,

Congressional Research Service, American War and Military

Operations Casualties: Lists & Statistics at 2, Table I

(Principal Wars or Conflicts in Which United States Participated:

U.S. Military Personnel Serving and Casualties),

https://fas.org/sgp/crs/natsec/RL32492.pdf (last visited

September 25, 2019) (stating that 16,112,566 served in World

War II, of which 405,399 were killed).   See Waldman, Paul,

American War Dead, By the Numbers, https://prospect.org/article/

american-war-dead-numbers (May 26, 2014) (last visited September

                                30
25, 2019).   As Paul Waldman notes, “During the two world wars,

virtually everyone would have had loved ones who participated in

the war in some way, which becomes much clearer if we look at

those numbers in relation to the size of the country.     As a

proportion of the population, 14 times as many Americans served

in World War II as did in the wars of the last decade.”     Id.

          Given the scope of World War II and its effects on the

entire country, it is not implausible to think that the Supreme

Court might have viewed the crimes in issue in Grainger as

affected by World War II or as part of its aftermath.

          More recently, the Supreme Court has had occasion to

address whether civil claims under the False Claims Act are

subject to the tolling provisions of the WSLA.     In Kellogg Brown

& Root Services, Inc. v. United States ex. rel. Carter, 135 S.

Ct. 1970 (2015), the Court held that the WSLA does not suspend

limitation periods for civil claims.     Here too the Court did not

address the applicability of the “which” clause.

          The Ninth Circuit just last year did look at the

“which” clause, but it did so in an unpublished decision.

Circuit Rule 36-3(a) provides: “Unpublished dispositions and

orders of this Court are not precedent, except when relevant

under the doctrine of law of the case or rules of claim

preclusion or issue preclusion.”     This court may nevertheless

cite the unpublished decision under Rule 32.1 of the Federal


                                31
Rules of Appellate Procedure.    Unfortunately, the Ninth Circuit

decision, United States v. Jucutan, 756 Fed. Appx. 691 (9th Cir.

2018), does not resolve the dilemma before this court.      The Ninth

Circuit placed the offenses in issue in Jucutan into category

(3), and there was no dispute that the “which” clause applied to

category (3).   Although the dissent questioned whether the

Government had satisfied the requirement in the “which” clause of

a nexus with an authorization for the use of Armed Forces, there

was no reason to discuss whether the “which” clause applied to

categories (1) and (2).

          There are certainly other cases decided by circuit and

district courts concerning the WSLA, but most do not address the

“which” clause at all.    United States v. Delia, 906 F.3d 1212

(10th Cir. 2018), for example, focused on whether fraud relating

to Medicaid, which was administered by Oklahoma, was a fraud

against the United States.    Concluding that it was not, the Tenth

Circuit declined to apply the WSLA to toll the running of the

limitations period.   United States v. Melendez-Gonzalez, 892 F.3d

9 (1st Cir. 2018), did apply the WSLA to fraud committed in

connection with recruiting for the National Guard.      The case did

not discuss the need for a nexus to war or to an authorization

for the use of the Armed Forces.      While this silence might be

seen as an implicit determination that no nexus was required, the

court reads the decision as instead suggesting that there was a


                                 32
built-in nexus.    The defendants were recruiting under the

National Guard Recruiting Assistance Program between 2006 and

2008.    That program had been instituted in 2005 by the Department

of Defense “to help recruit soldiers during the ongoing conflicts

in Irag and Afghanistan.”     Id. at 13.

             In some cases, the absence of any reference to a nexus

requirement appears to reflect the limited question before the

court.    Both United States v. Frediani, 790 F.3d 1196 (11th Cir.

2015), and United States v. Pflueger, 685, F.3d 481 (5th Cir.

2012), held that the WSLA suspended the running of the applicable

limitations statutes.    However, both cases also expressly stated

that those holdings flowed from the courts’ examination of

whether hostilities had terminated.    That is, the courts were

looking at whether the “until” adverbial clause at the end of the

long sentence was satisfied, not at how the “which” clause

functioned.    See Frediani, 790 F.3d at 1197 (“This appeal

requires us to decide whether hostilities related to the use of

military force against terrorists and Iraq, as authorized by

Congress, have ‘terminat[ed]’” under the WSLA.); Pflueger, 685

F.3d at 484 (“Pflueger’s challenge only concerns the terminating

clause.”).

            A number of cases implicate the 2008 amendments to the

WSLA.    Before the amendment, the WSLA applied only when the

United States was at war.    Courts were thus required to determine


                                  33
whether the country was at war, or, in some instances, whether

the 2008 amendments applied retroactively.    See, e.g., United

States v. Latimer, 2012 WL 1023569 (W.D. Okla Mar. 27, 2012);

United States v. Anghaie, 2011 WL 720044 (N.D. Fla. Feb. 21,

2011); United States v. W. Titanium, Inc., 2010 WL 2650224 (S.D.

Cal. July 1, 2010).   These particular cases provide little

assistance as to the applicability of the “which” clause.

          During the hearing on this motion, the Government urged

this court to pay particular attention to United States v.

Prosperi, 573 F. Supp. 2d 436 (D. Mass. 2008).   That case

involved allegations of fraud during the “Big Dig,” in which work

on an underground tunnel was performed.   The defendants allegedly

submitted false concrete batch reports.   The indictment was filed

in 2006, before the WSLA’s 2008 amendments.   As this court notes

later in this order, the 2008 amendments materially affect how

this court views congressional purpose.

          The Prosperi court was asked “to determine whether the

United States is presently at war, and, if so, with whom.”    In

the course of answering those questions, the court discussed

Grainger, the 1953 Supreme Court case involving wool purchases.

Prosperi described Grainger as addressing “a decidedly unmilitary

World War II-era conspiracy to defraud the Commodity Credit

Corporation.”   Id. at 441.   This court has earlier noted that

Grainger is short on detail about the wool purchases.    Prosperi

                                 34
then states the scheme discussed in Grainger had “no discernible

connection to the war effort,” concluding, “To that fact the

Supreme Court gave short shrift . . . .”   This court agrees that

there was no “discernible connection to the war effort,” but

thinks it fair to say that there was also nothing to indicate a

lack of connection.   And to describe the Supreme Court as giving

“short shrift” to “that fact” appears to this court to be

overstating the Supreme Court’s review of the facts of Grainger.

The Supreme Court in Grainger did not make any statement one way

or the other about whether the wool purchases related to the war.

          Then, relying on the above characterization of

Grainger, the court in Prosperi said:

               In light of Grainger, it makes no
          difference that the fraud in this case
          involved a construction project unrelated to
          the Iraqi or Afghani conflicts. In the few
          cases since Grainger in which the government
          has successfully invoked the Suspension Act,
          the absence of a connection between the fraud
          and wartime procurement has played no part.

573 F. Supp. 2d at 442 (citations omitted).   This conclusion

rests on the district court’s determination that the wool

purchases in Grainger had no connection to World War II, a

proposition that this court does not think is at all clear from

the Grainger decision itself.

          In short, this court continues to think that existing

case law does not resolve the ambiguity relating to whether the



                                35
“which” clause applies to (1), (2), and (3).      This court turns

for guidance to the legislative history of the WSLA.

          C.   The Legislative History Suggests that the “Which”
               Clause Applies to All Three Offense Categories.

          The WSLA is a deviation from the usual concept that

criminal charges must be brought within specified time periods.

Usually, “evidentiary concerns--for example, concern that the

passage of time has eroded memories or made witnesses or other

evidence unavailable,” are reflected in statutes of limitations

that codify “a legislative judgment that, after a certain time,

no quantum of evidence is sufficient to convict.”       Stogner v.

Cal., 539 U.S. 607, 615 (2003).

          The purpose of a statute of limitations is to
          limit exposure to criminal prosecution to a
          certain fixed period of time following the
          occurrence of those acts the legislature has
          decided to punish by criminal sanctions.
          Such a limitation is designed to protect
          individuals from having to defend themselves
          against charges when the basic facts may have
          become obscured by the passage of time and to
          minimize the danger of official punishment
          because of acts in the far-distant past.
          Such a time limit may also have the salutary
          effect of encouraging law enforcement
          officials promptly to investigate suspected
          criminal activity.

Toussie v. United States, 397 U.S. 112, 114–15 (1970).      Thus, the

limitations periods for criminal statutes must be “liberally

interpreted in favor of repose.”       Id. (quotation marks and

citation omitted).


                                  36
          The WSLA is “an exception to a longstanding

congressional ‘policy of repose’ that is fundamental to our

society and our criminal law” such that it should be narrowly

construed.   Bridges, 346 U.S. at 215–16.    “[T]he WSLA should be

narrowly construed and interpreted in favor of repose.”     Kellogg

Brown & Root Servs., 135 S. Ct. at 1978 (quotation marks and

citations omitted).

          The WSLA, in the form originally enacted in the

immediate aftermath of World War II, differed from the version

now in effect in three respects.     The original statute read:

               When the United States is at war the
          running of any statute of limitations
          applicable to any offense (1) involving fraud
          or attempted fraud against the United States
          or any agency thereof in any manner, whether
          by conspiracy or not, or (2) committed in
          connection with the acquisition, care,
          handling, custody, control or disposition of
          any real or personal property of the United
          States, or (3) committed in connection with
          the negotiation, procurement, award,
          performance, payment for, interim financing,
          cancelation, or other termination or
          settlement, of any contract, subcontract, or
          purchase order which is connected with or
          related to the prosecution of the war, or
          with any disposition of termination inventory
          by any war contractor or Government agency,
          shall be suspended until three years after
          the termination of hostilities as proclaimed
          by the President or by a concurrent
          resolution of Congress.

               Definitions of terms in section 103 of
          title 41 shall apply to similar terms used in
          this section.

18 U.S.C. § 3287, 62 Stat. 828 (June 25, 1948).

                                37
            The first difference between the original and the

present version is found at the very start of the statute.      In

the original version, there is a reference to a suspension of the

statute of limitations only when “the United States is at war.”

There is no additional reference, as there is in the present

version, to a suspension of any limitations period during a time

when an authorization for the use of the Armed Forces is in

effect.   The 2008 amendment added the following boldfaced

language at the start of the statute: “When the United States is

at war or Congress has enacted a specific authorization for the

use of the Armed Forces, as described in section 5(b) of the War

Powers Resolution (50 U.S.C. 1544(b)) . . . .”    See Sec. 8117,

Pub. L. 110-329, 122 Stat. 3647 (Sept. 30, 2008).

            The second difference occurs in the “which” clause,

identified earlier in this order as central to this court’s

analysis.    Following the enumeration of the three types of crimes

in issue, the original version of the WSLA included a “which”

clause that referred only to matters “connected with or related

to the prosecution of the war,” without any reference to a

connection to an authorized use of the Armed Forces.    The 2008

amendment added a reference to the “authorized use,” as

highlighted in boldface:    “which is connected with or related to

the prosecution of the war or directly connected with or related

to the authorized use of the Armed Forces . . . ”    Id.

                                 38
          The third difference between the original and present

versions of the WSLA relates to the length of time a limitations

period is tolled.   Under the original version, a limitations

period is tolled “until three years after the termination of

hostilities as proclaimed by the President or by a concurrent

resolution of Congress.”   In 2008, Congress lengthened that

period to five years after the termination of hostilities.

          AS noted earlier in the present order, the charges in

the present case fit into more than one offense category.    They

appear to fit naturally into category (3), relating to contracts,

but the Government has opted to treat them as falling within

category (1), relating to frauds against the United States.     The

Government is not disputing that, for the WSLA to suspend the

running of a statute of limitations for an offense in category

(3), the Government must show a nexus between the offense and

either a war or an authorization for the use of the Armed Forces.

The Government argues, however, that the charges in this case fit

under category (1), governing fraud against the United States,

and that category (1) requires no such nexus.   The legislative

history of the present version of the WSLA suggests that Congress

intended to require a nexus for category (1).

          The Government is not contending that the United States

is now engaged in a conflict that can be considered a war.     The

Government is therefore deeming the WSLA triggered under the


                                39
“when” clause by an authorization for the use of the Armed

Forces.   There are now in effect two specific authorizations for

the use of the Armed Forces: (1) the Authorization for Use of

Military Force, Pub. L. No. 107-40, 115 Stat. 224 (2001)

(authorizing the use of United States Armed Forces against those

responsible for the September 11, 2001, terrorist attacks,

including in Afghanistan); and (2) the Authorization for Use of

Military Force Against Iraq Resolution of 2002, Pub. L. No.

107-243, 116 Stat. 1498 (2002) (authorizing the use of United

States Armed Forces against Iraq).   See Melendez-Gonzalez, 892

F.3d at 15 (ruling that the 2001 Authorization for Use of

Military Force triggered the WSLA); DeLia, 906 F.3d at 1218

(noting that the 2001 and 2002 authorizations for use of military

force triggered the WSLA); Frediani, 790 F.3d at 1200 (concluding

that the 2001 and 2002 authorizations for use of military force

triggered the WSLA); Jucutan, Crim. No. 15-00017, Memorandum

Decision and Order Denying Defendant’s Motion to Dismiss, ECF No.

82 at 3 (D. N. Mar. I, May, 17, 2016) (noting that there was no

dispute that the United States is “at war” for purposes of the

WSLA), aff’d, 765 Fed. Appx. 691, 692 (9th Cir. 2018) (ruling

that the district court “did not plainly err by concluding that

the Wartime Suspension of Limitations Act (WSLA), 18 U.S.C.

§ 3287, applied to toll the five-year limitations period” and

noting that the Government had sufficiently demonstrated that the


                                40
crimes charged were “directly connected with or related to” the

2001 and 2002 authorizations for military force).

          The WSLA tolls certain limitations periods “until 5

years after the termination of hostilities as proclaimed by a

Presidential proclamation, with notice to Congress, or by a

concurrent resolution of Congress.”   There has been neither a

proclaimed termination of the hostilities covered by the

authorizations, nor a concurrent resolution of Congress noting a

termination.   See, e.g., United States v. Rivera-Rodriguez, 2016

WL 3774200, at *2 (D.P.R. July 12, 2016) (“there has been no

termination of hostilities under the WSLA because there has been

no formal presidential proclamation or a concurrent resolution of

Congress indicating as much”).

          While a minority of courts have concluded otherwise, it

is unclear how such a conclusion implements the WSLA’s plain

language requiring a Presidential proclamation, with notice to

Congress, or a concurrent resolution of Congress.   In Prosperi,

for example, the court stated:

          On December 22, 2001, the United States
          formally recognized and extended full
          diplomatic relations to the new government of
          Hamid Karzai. That recognition signaled the
          cessation of a state of war with Afghanistan.
          Accordingly, the statute of limitations with
          respect to the Afghan conflict, expired on
          December 22, 2004. Similarly, on May 1,
          2003, President Bush, while aboard the USS
          Abraham Lincoln, proclaimed that “[m]ajor
          combat operations in Iraq have ended. In the
          Battle of Iraq, the United States and our

                                 41
          allies have prevailed. And now our coalition
          is engaged in securing and reconstructing
          that country.” Consequently, with regards to
          the Iraq conflict, the statute of limitations
          expired on May 1, 2006.

573 F. Supp. 2d at 455 (footnotes omitted); see also United

States v. Pearson, 2010 WL 3120038, at *2 (S.D. Miss. Aug. 4,

2010) (adopting reasoning of Prosperi).

          Other courts have rejected Prosperi, ruling instead

that the plain language of the WSLA requires an actual

Presidential proclamation, with notice to Congress, or a

concurrent resolution of Congress.   See United States v. Doost,

2019 WL 1560114, at *11 (D.D.C. Apr. 10, 2019) (“Prosperi’s

holding has been uniformly rejected.”); Pfluger, 685 F.3d at 485.

          In Frediani, the Eleventh Circuit noted that “it is not

incumbent on our Court to demarcate the end of hostilities.   The

statute makes clear that the political branches must make that

determination.”   790 F.3d at 1200 (quotation marks, alterations,

and citations omitted).

          Nothing in the record suggests that Nishiie’s alleged

crimes were directly connected with or related to the authorized

use of the Armed Forces in Afghanistan or Iraq.   The question

here is whether the “which” clause requires that nexus for all

three offense categories.

          In 2008, Senator Patrick Leahy introduced Senate Bill

2892, which pertained to the Wartime Enforcement of Fraud Act of

                                42
2008, proposing to add language to the WSLA that would make it

applicable even in the absence of a formal war.   Leahy said that

the bill’s purpose was to “make current law suspending the

statute of limitations during wartime applicable to the ongoing

conflicts in Iraq and Afghanistan.”   154 Cong. Rec. S3174 (Apr.

18, 2008).5   Senate Report No. 110-431, which pertains to Senate

Bill 2892, similarly states that it “makes current law extending

the statute of limitations during wartime applicable to the

conflicts in Iraq and Afghanistan.”   The report explains that the

WSLA was originally enacted because of the “extreme difficulty in

tracking down contracting fraud in the midst of a war.”   The

report further notes that, in “recent years, war contracting

fraud has again plagued this nation during the engagement of U.S.

forces in Iraq and Afghanistan” and states that, “[u]nless the

statute of limitations is extended, . . . investigations may well

     5
      “[O]rdinarily even the contemporaneous remarks of a single
legislator who sponsors a bill are not controlling in analyzing
legislative history.” Consumer Prod. Safety Comm'n v. GTE
Sylvania, Inc., 447 U.S. 102, 118 (1980). Nevertheless,
“[l]egislators deliberating upon a bill may look to its sponsor
as someone who is particularly well informed about the bill’s
purpose, meaning, and intended effect. Consequently, courts may
use statements by a bill’s sponsor as an interpretive aid . . . .
This rule that courts may infer legislative intent from a
sponsor’s statement applies only where the statement is
consistent with a statute’s language and other legislative
history. In no event are contemporaneous sponsor remarks
controlling to analyze legislative history.” 2A Norman J. Singer
and Shambie Singer, Statutes & Statutory Construction § 48.15
(9th ed. 2014); see also Galvan v. Press, 347 U.S. 522, 526
(1954) (examining statements by a sponsor of a statute to
determine congressional intent).

                                43
be shut down before they can be completed and wartime fraud will

go unpunished.”   Extensions of the limitations periods were

intended to “give investigators and auditors additional time to

thoroughly review all war contracts and bring those who have

defrauded the American taxpayers to justice.”   According to the

report, “[i]f the current law is left unchanged, each passing day

of the conflicts in Iraq and Afghanistan would result in a grant

of immunity for fraudulent conduct by war contractors that has

gone undiscovered or unprosecuted during the conflicts.”

          The Senate Report concludes, “The Wartime Enforcement

of Frauds Act, S. 2892, would close a loophole in current law and

give the government new power to prosecute contracting fraud in

Iraq and Afghanistan.”   The Senate Report did not indicate that

Congress intended to suspend the limitations period for all forms

of fraud against the United States, regardless of whether the

fraud was or was not tied to an authorization for the use of the

Armed Forces.

          In 2008, the entire country was not subject to the same

kind of nationwide focus on military conflict and its immediate

aftermath that had prevailed when the Supreme Court decided

Grainger in 1953.   It is easy to see how, in 1953, with the

entire nation only a few years from an all-consuming war, all

manner of pecuniary fraud, whether or not related to World War

II, may have been affected.   It is not as easy to see how, in


                                44
2008, the conflicts in Afghanistan and Iraq were delaying the

discovery or investigation of frauds unrelated to those

conflicts.

          Senate Bill 2892 did not become law.    However, its

language was included in another bill that did become law.    The

language that Senator Leahy spoke about and that the Senate

report discussed became section 8117 of Public Law 110-329, part

of the Consolidated Security, Disaster Assistance, and Continuing

Appropriations Act, 2009 (Sept. 30, 2008), and is now codified in

the version of the WSLA now in effect.    See Cong. Rec. S9964

(Sept. 27, 2008) (“Mr Leahy.   Mr. President, it is encouraging

that Congress today passed the Wartime Enforcement of Fraud Act

of 2008 as part of the Consolidated Security, Disaster Assistance

and Continuing Appropriations Act.”).    Accordingly, the

legislative history regarding Senate Bill 2892 appears applicable

to Public Law 110-329.

          That legislative history includes Senator Leahy’s

statements regarding Amendment 5323 to the appropriations bill,

which added new language to the WSLA:

          Current law extends the statute of
          limitations for contracting fraud offenses
          during wartime to address this problem. In
          other words, if fraud has occurred, you have
          a certain statute of limitations. We would
          simply extend it. This commonsense law was
          passed by Congress during World War II with
          the support of President Roosevelt. A
          similar provision was passed in World War I.


                                45
           Those were wars in which we were involved for
           less time than we have been involved in Iraq
           and Afghanistan. Current law only applies to
           declared wars and not to circumstances where
           Congress only authorizes the use of military
           force rather than officially declaring war.
           So the extension of the statute of
           limitations doesn’t apply to the ongoing wars
           in Iraq and Afghanistan.

                The bipartisan Wartime Enforcement of
           Fraud Act will close that technical loophole.
           It will apply the law that we already have on
           the books, but it will apply it not only to
           declared wars but also to the wars in Iraq
           and Afghanistan. . . . With each passing
           day, we are losing the legal authority to
           prosecute fraud in Iraq and Afghanistan
           because the existing law that extends the
           statute of limitations does not apply to
           these wars.

154 Cong. Rec. S8230 (Sept. 10, 2008).

           Thus, in adding language making the WSLA applicable to

authorizations for the use of force, Congress expressed an intent

to have the WSLA toll the limitation periods for crimes arising

out of conduct relating to Afghanistan and Iraq.   While the added

language may apply to future authorizations for the use of

military force beyond Afghanistan and Iraq, nothing in the

legislative history indicates that Congress intended to toll the

limitations periods with respect to all pecuniary frauds

committed against the Government.

           This court recognizes that Congress is presumed to know

and understand the state of the law at the time it amends a

statute.   See Dewsnup v. Timm, 502 U.S. 410, 419 (1992) (“When


                                46
Congress amends the bankruptcy laws, it does not ‘write on a

clean slate.’”); Lindsey v. Lessee of Miller, 31 U.S. 666, 669

(1832) (“When in 1807 congress passed the law, they must be

presumed to have legislated on the then existing state of

things.”); Porter v. Bd. of Trustees of Manhattan Beach Unified

Sch. Dist., 307 F.3d 1064, 1072 (9th Cir. 2002) (“We presume that

when Congress amends a statute, it is knowledgeable about

judicial decisions interpreting the prior legislation.”); In re

Bonner Mall P'ship, 2 F.3d 899, 913 (9th Cir. 1993) (“Where the

text of the Code does not unambiguously abrogate pre-Code

practice, courts should presume that Congress intended it to

continue unless the legislative history dictates a contrary

result.”), cert. granted, 510 U.S. 1039, but dismissed as moot,

513 U.S. 18 (1994).   “[W]hen judicial interpretations have

settled the meaning of an existing statutory provision,

repetition of the same language in a new statute indicates, as a

general matter, the intent to incorporate its judicial

interpretations as well.”   Merrill Lynch, Pierce, Fenner & Smith

Inc. v. Dabit, 547 U.S. 71, 85 (2006) (quotation marks and

citation omitted).

          This court presumes that Congress knew of the 1953

Supreme Court decisions interpreting the WSLA.   But when Congress

then makes clear that its 2008 amendment was intended to extend

statutes of limitations with respect to war frauds in Afghanistan

                                47
and Iraq, that intent should not be ignored.   Charges against

Nishiie could not have been brought in reliance on the WSLA if we

were still operating under the version of the WSLA in effect when

Grainger was decided.   That version applied only if the nation

was at war.   In relying on an authorization for the use of the

Armed Forces, the Government is relying on the version of the

WSLA that includes the 2008 amendments.    Those amendments changed

the WSLA, and the reason for the changes is relevant here.

          Given the discussion in Grainger about congressional

intent in enacting the original version of the WSLA, 346 U.S. at

244, it is fair to assume that, had the Grainger Court had before

it the legislative history of the 2008 amendments, the Court

would have taken that into account also.   Application of the

“which” clause to only category (3) offenses would contravene the

intent of Congress as expressed in connection with the 2008

amendments.   Even assuming Grainger should be read as ruling that

no nexus between a pecuniary fraud and war had to be established

in 1953, it is unclear why such a decision should continue to

govern when the WSLA has changed, and a different congressional

intent has been articulated.

          To be consistent with the 2008 amendments to the WSLA

and the purpose of those amendments, the “which” clause in the

WSLA must be applied to all three types of enumerated offenses.

To hold otherwise would allow the tolling of matters entirely


                                48
unrelated to the military authorizations with respect to

Afghanistan and Iraq.   But Congress has given no indication that

it intends for the mere existence of an authorization to suspend

a limitations period for a crime that is unrelated to the

authorization and so could be prosecuted within the normal

limitations period.   It cannot be said that all investigators and

prosecutors are so focused on Afghanistan and Iraq that even

fraud unrelated to those conflicts will not be uncovered.    See

Edwards, 482 U.S. at 595 (“in determining the legislative purpose

of a statute, the Court has also considered the historical

context of the statute . . . and the specific sequence of events

leading to passage of the statute”); County of Amador, 872 F.3d

at 1022 (courts may look to the historical context in which a

statute was passed to determine the statute’s purpose).

          This court is well aware of the need for any court to

avoid substituting its own policy preferences for those Congress

has articulated.   See Yates v. United States, 574 U.S. 528, –––,

135 S. Ct. 1074, 1101 (2015) (Kagan, J., dissenting) (“If judges

disagree with Congress’s choice, we are perfectly entitled to say

so—in lectures, in law review articles, and even in dicta.   But

we are not entitled to replace the statute Congress enacted with

an alternative of our own design.”).   To the contrary, this court

is laboring to implement congressional purpose in construing a

statute that appears amenable to more than one reasonable


                                49
interpretation.    In so doing, this court has in mind the Supreme

Court’s admonition that exceptions to statutes of limitations

should be narrowly construed.     Bridges, 346 U.S. at 215-16.

          D.      Under the “Rule of Lenity,” the “Which” Clause
                  Should be Read as Applying to All Three Offense
                  Categories.

          The Government says:

          The Indictment alleges that the defendant,
          while serving as a contracting officer for
          the Army Corps of Engineers, Far East
          District, from 2006 to 2012 in the Republic
          of Korea, engaged in various unlawful acts in
          order to unlawfully steer two contracts
          related to the Yongsan Base Relocation
          Project (YRP), which were valued at more than
          $400 million, to SK Engineering &
          Construction (SK), a Korean company, in
          exchange for millions of dollars in bribes.

ECF No. 96, PageID # 428.    This summary makes it easy to see that

the crimes alleged in the Indictment fit within the third offense

category; that is, the crimes were allegedly “committed in

connection with the negotiation, procurement, [or] award . . . of

any contract.”

          As noted earlier, the Government does not dispute that

the “which” clause applies to the third category, meaning that

crimes in the third category must be “directly connected with or

related to the authorized use of the Armed Forces.”    The

Government has made no attempt to connect the charges against

Nishiie with the conflict in Afghanistan or Iraq.    Instead, the

Government ignores the third category entirely, choosing to place


                                  50
Nishiie’s alleged crimes in the first category, covering offenses

“involving fraud or attempted fraud against the United States or

any agency thereof in any manner, whether by conspiracy or not.”

The Government then asks this court not to require any nexus

between the alleged fraud and the authorization of military force

in Afghanistan and Iraq.    Quite apart from the “series-qualifier

canon” discussed earlier in this order, this argument runs afoul

of another canon of construction, the canon commonly referred to

as the “rule of lenity.”

            That canon provides that “‘ambiguity concerning the

ambit of criminal statutes should be resolved in the favor of

lenity.’”   United States v. LeCoe, 936 F.2d 398, 402 (9th Cir.

1991) (quoting Rewis v. United States, 401 U.S. 808, 812 (1971)).

The “rule of lenity requires ambiguous criminal laws to be

interpreted in favor of the defendants subjected to them.”

United States v. Santos, 553 U.S. 507, 514 (2008) (plurality

opinion).   “[T]he rule of lenity only applies if, after

considering text, structure, history, and purpose, there remains

a grievous ambiguity or uncertainty in the statute such that the

Court must simply guess as to what Congress intended.”     Barber v.

Thomas, 560 U.S. 474, 488 (2010) (quotation marks and citation

omitted); United States v. Hayes, 555 U.S. 415, 429 (2009).

“This venerable rule not only vindicates the fundamental

principle that no citizen should be held accountable for a

                                 51
violation of a statute whose commands are uncertain, or subjected

to punishment that is not clearly prescribed.    It also places the

weight of inertia upon the party that can best induce Congress to

speak more clearly and keeps courts from making criminal law in

Congress’s stead.”    Santos, 553 U.S. at 514.

            Lenity is appropriate not only when faced with

ambiguous text, but also when faced with ambiguous legislative

history.    As the Supreme Court has said, “Although the rule of

lenity is not to be applied where to do so would conflict with

the implied or expressed intent of Congress, it provides a time-

honored interpretive guideline when the congressional purpose is

unclear.”    Liparota v. United States, 471 U.S. 419 (1985).   Thus,

even if one thinks that the intent of Congress is not as clear as

this court has posited, lenity tips the balance in favor of

Nishiie.    Then-Judge Neil Gorsuch, writing for an en banc Tenth

Circuit, put it this way:

            To the extent any ambiguity remains at this
            point about the meaning of § 924(c)(1)(A)--
            after we have exhausted all the evidence of
            congressional meaning identified by the
            parties--we don’t default to the most severe
            possible interpretation of the statute but to
            the rule of lenity. United States v. Bass,
            404 U.S. 336, 347-49, 92 S. Ct. 515, 30 L.
            Ed. 2d 488 (1971). Our job is always in the
            first instance to follow Congress’s
            directions. But if those directions are
            unclear, the tie goes to the presumptively
            free citizen and not the prosecutor.

United States v. Rentz, 777 F.3d 1105, 1113 (10th Cir. 2015).


                                 52
          If the “rule of lenity” is not applied here, there is a

risk that category (3) of the WSLA will become a nullity.     That

would contravene an additional canon of construction.    Referred

to by Scalia and Garner as the “surplusage canon,” see Scalia and

Garner at 174, the Supreme Court calls it an “‘elementary canon

of construction that a statute should be interpreted so as not to

render one part inoperative.’”   Mountain States Tel. & Tel. Co.

v. Pueblo of Santa Ana, 472 U.S. 237, 249   (1985) (quoting

Colautti v. Franklin, 439 U.S. 379, 392 (1979)).     The Government

contends that Nishiie’s alleged fraud with respect to steering

military base contracts in Korea falls under the first offense

category, which involves fraud-based crimes, rather than the more

specific contract-based crimes in the third category.    Arguing

that the “which” clause (requiring a nexus between an offense and

war or a military authorization) applies only to category (3),

the Government will likely never characterize any offense it

charges as falling under category (3).   The Government will

instead always argue that offenses fall under (1) or (2), neither

of which, in the Government’s view, must be tied to war or a

military authorization.   But it is entirely unclear why the

Government’s desire to avoid the “which” clause should be allowed

to nullify an entire offense category in the WSLA.

          This court has already acknowledged in this order that

a court’s job is not to second-guess Congress on what makes sense


                                 53
from a policy standpoint, but this court notes that applying the

“rule of lenity” and the “surplusage canon” here leads to a very

common-sense result.   That is so in two respects.

          First, many offenses against the United States are

unaffected by any war or any authorization for the use of

military force, and suspending the statute of limitations for

such unaffected crimes makes little sense.   Why, for example,

would Congress want ongoing hostilities in Iraq to cause the

Internal Revenue Service to have nearly unlimited time to

discover a taxpayer’s deliberate under-reporting of the income he

earned at the bakery he owns?   Similarly, if an individual claims

Social Security benefits that he is not entitled to, what reason

would Congress have for giving the Government extra years to

discover that?

          Second, relying on the “rule of lenity” to apply the

“which” clause to (1), (2), and (3) is a reading in line with

what Justice Kagan, in her dissent in Lockhart, called the

“ordinary understanding of how English works, in speech and

writing alike.”   Lockhart, 136 S. Ct., at 969 (Kagan, J.,

dissenting).   Justice Kagan gave some common-sense examples of

how English works:

          Imagine a friend told you that she hoped to
          meet “an actor, director, or producer
          involved with the new Star Wars movie.” You
          would know immediately that she wanted to
          meet an actor from the Star Wars cast--not an
          actor in, for example, the latest Zoolander.

                                54
           Suppose a real estate agent promised to find
           a client “a house, condo, or apartment in New
           York.” Wouldn’t the potential buyer be
           annoyed if the agent sent him information
           about condos in Maryland or California? And
           consider a law imposing a penalty for the
           “violation of any statute, rule, or
           regulation relating to insider trading.”
           Surely a person would have cause to protest
           if punished under that provision for
           violating a traffic statute. The reason in
           all three cases is the same: Everyone
           understands that the modifying phrase--
           “involved with the Star Wars movie,” “in New
           York,” “relating to insider trading”--applies
           to each term in the preceding list, not just
           the last.

Id.   Taking this kind of common-sense approach to language, and

in light of the “rule of lenity” and the evidence summarized

above of congressional purpose, this court reads the “which”

clause in the WSLA as applicable to offenses in all three

enumerated categories.

IV.          CONCLUSION.

           The WSLA does not toll the limitations periods for the

crimes alleged in the Indictment.     Given this ruling, the parties

are ordered to meet and confer to see whether they can agree

about which, if any, count or portion of a count should be

dismissed.    No later than October 8, 2019, the parties must file

a statement about whether an agreement has been reached.    If no

agreement can be reached, then, no later than October 18, 2019,

Nishiie shall file a supplemental brief of no more than 2500

words discussing which count(s) should be dismissed or narrowed,


                                 55
and why.     The Government may respond in no more than 2500 words

no later than November 1, 2019.             Nishiie may file an optional

reply memorandum of no more than 1250 words no later than

November 8, 2019.        No further briefing will be allowed.


             IT IS SO ORDERED.

             DATED: Honolulu, Hawaii, September 27, 2019.




                                         /s/ Susan Oki Mollway
                                        Susan Oki Mollway
                                        United States District Judge




United States of America v. Nishiie, Crim. No. 17-00550 SOM; ORDER REJECTING THE
ARGUMENT THAT THE WARTIME SUSPENSION OF LIMITATIONS ACT TOLLS THE STATUTES OF
LIMITATIONS WITH RESPECT TO THE CRIMES ALLEGED IN THE INDICTMENT




                                          56
